ACCEPTED
                                                                                                                      14-15-00027-cv
                                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                                9/23/2015 3:23:27 PM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                              CLERK
100 Congress Avenue, Suite 950 | Austin, Texas 78701 | 512.459.6600 Main | 512.459.6601 Fax
www.ryanlawllp.com




                                                                                                     FILED IN
                                                September 23, 2015                            14th COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              9/23/2015 3:23:27 PM
Via E-filing
                                                                                              CHRISTOPHER A. PRINE
                                                                                                       Clerk
Christopher A. Prine
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

RE:      Glenn Hegar, Comptroller of Public Accounts, and Ken Paxton, Attorney General
         of the State of Texas v. CheckFree Services Corporation; Case No. 14-15-00027-
         CV; in the Fourteenth Court of Appeals, Houston, Texas

Dear Mr. Prine:

       I write in response to the Court’s September 22 letter (attached) regarding holding
oral argument in this case in the Court’s courtroom in Houston. My client, Appellee
CheckFree Services Corporation agrees to holding oral argument at the Court’s
courtroom in Houston. We do not require the Court to travel to Austin for oral argument.

                                                           Respectfully submitted,

                                                           RYAN LAW FIRM, LLP
                                                           100 Congress Avenue, Suite 950
                                                           Austin, Texas 78701
                                                           512.459.6600 – Telephone
                                                           512.459.6601 – Facsimile


                                                    By:
                                                           Doug Sigel
                                                           State Bar No. 18347650

                                                           ATTORNEY FOR APPELLEE


Cc: Quinn Ryan, Assistant Attorney General,
    via email at Quinn.Ryan@texasattorneygeneral.gov

      Cynthia Morales, Assistant Attorney General,
      via email at Cynthia.Morales@texasattorneygeneral.gov
                                                                                               FILE COPY




                                       COURT OF APPEALS
                                            THIRD DISTRICT OF TEXAS
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                        September 22, 2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P. O. Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-15-00534-CV
         Trial Court Case Number:    D-1-GN-14-003869
Style:    Appellant, Fitness International, LLC// Cross-Appellants, Glenn Hegar, Comptroller of
          Public Accounts of The State of Texas; and Ken Paxton, Attorney General of The State
          of Texas
          v. Appellees, Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and
          Ken Paxton, Attorney General of The State of Texas// Cross-Appellee, Fitness
          International, LLC


Dear Ms. Price:
       A supplemental clerk’s record, containing the notice of appeal on behalf of Cross-
Appellants, Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and Ken Paxton,
Attorney General of The State of Texas, is to be filed in this Court on or before September 28,
2015.



                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLERK

                                                      BY:   Courtland Crocker
                                                            Courtland Crocker, Deputy Clerk



cc:      Mr. Doug Sigel                               Mr. Jack Hohengarten